Citation Nr: 0527463	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  98-12 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a fractured right fifth finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.

The veteran requested the opportunity to present testimony at 
a personal hearing before a Veterans Law Judge at the Board; 
a hearing was scheduled in July 2000, however the letter 
which sought to provide notice of the hearing was returned to 
the RO by the post office as "forwarded time expired return 
to sender."  Although another hearing was scheduled as a 
result of the January 2005 Board remand, the veteran again 
failed to appear.  Thus, the Board considers his hearing 
requests to have been withdrawn.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's service connected right fifth finger 
disability is manifested by pain, and a healed fracture with 
full range of motion; there is no evidence of ankylosis or 
functional loss equivalent to amputation of that digit.  

3.  The veteran is not frequently hospitalized for his 
service-connected residuals of a fractured right fifth finger 
and objective evidence does not show a marked interference 
with employment beyond that contemplated in the schedular 
standards.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residuals of a fractured right fifth finger have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5227, 5230 
(2002, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in October 
2001, August 2002, and May 2005.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the June 1998 statement of the case (SOC), the 
October 2003 supplemental SOC (SSOC), and the August 2004 
SSOC, he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the October 2003 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's May 2005 letter contained a request that the veteran 
send any evidence in his possession that pertains to his 
claim or notify VA of its existence and VA would attempt to 
obtain it.  There is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  To the 
extent that the notice(s) provided to the veteran was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claims folder contains treatment records from VA medical 
centers in West Palm Beach and Tampa.  The veteran was 
afforded a relevant examination for VA purposes in June 2004.  
As discussed above, the RO afforded the veteran opportunities 
to present testimony, however the veteran failed to appear.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence and the veteran's contentions.  For the purpose of 
reviewing the medical history of the veteran's service-
connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the Board also 
reviewed medical evidence developed in connection with prior 
claims.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

During service, the veteran sustained a nondisplaced mid-
shaft fracture of the right fifth metacarpal.  Following 
service, in May 1998, the RO granted service connection for 
residuals of a fractured right fifth finger and assigned a 
noncompensable evaluation, pursuant to Diagnostic Codes 5299-
5227.  The noncompensable evaluation has remained in effect 
to date.

VA's criteria for evaluating finger injuries were revised, 
effective August 26, 2002, during the pendency of the 
veteran's appeal.  See 67 Fed. Reg. 48784-48787 (July 26, 
2002).  The Board notes that the veteran was provided with 
both the old and new rating criteria in a October 2003 SSOC.  

The VA General Counsel has determined that amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  The Board may apply 
only the prior regulation to rate the appellant's disability 
for periods preceding the effective date of the regulatory 
change, that is, prior to August 26, 2002.  See VAOPGCPREC 3- 
00.

The former rating criteria provided for under Diagnostic Code 
5227 (prior to August 26, 2002) pertains to ankylosis of the 
ring finger or little finger.  A noncompensable evaluation 
was the only schedular rating available for such disorder.  A 
following note indicated that extremely unfavorable ankylosis 
would be rated as amputation under Diagnostic Code 5156.

Under the former rating criteria, the following rules are to 
be observed: (1) Ankylosis of both the metacarpophalangeal 
(MP) and proximal interphalangeal (PIP) joints, with either 
joint in extension or in extreme flexion, will be rated as 
amputation. (2) Ankylosis of both the MP and PIP joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 centimeters) of the medial transverse 
fold of the palm; when so possible, the rating will be 
favorable ankylosis, otherwise unfavorable.  38 C.F.R. § 
4.71a.

Under the revised Diagnostic Code 5227 which became effective 
on August 26, 2002, unfavorable or favorable ankylosis of the 
ring or little finger of the major or minor hand warrants a 
noncompensable evaluation.  A noncompensable rating is the 
only schedular rating available under Diagnostic Code 5227.  
Also under Diagnostic Code 5230, any limitation of motion of 
the little finger warrants a noncompensable evaluation.

The note that now follows Diagnostic Code 5227 provides that 
it should also be considered whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.

On review, the Board finds no basis under either the old or 
the revised criteria for the assignment of a compensable 
evaluation for service-connected residuals of a fractured 
right fifth finger.  The veteran is currently receiving a 
noncompensable evaluation, which is the maximum evaluation 
available under Diagnostic Code 5227 (both former and 
revised).  Thus, a compensable evaluation is not available 
under Diagnostic Code 5227.  

The Board has also considered Diagnostic Code 5230, however 
there is no evidence of limitation of motion of the fifth 
finger and the veteran is already receiving the maximum 
evaluation available under such code.  Also, since the 
evidence does not show any ankylosis of the little finger, 
evaluation as amputation is not warranted.  

There is no basis for a rating in excess of 0 percent based 
on limitation of motion due to any functional loss as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the little finger.  See Johnston v. 
Brown, 10 Vet.App. 80 (1997). 

The Board has considered whether the veteran is entitled to a 
staged rating.  See Fenderson, supra.  On review of the 
evidence, the Board finds that at no time during the appeal 
period was a compensable evaluation warranted for the 
veteran's right fifth finger disability.  As a preponderance 
of the evidence is against the veteran's increased rating 
claim for residuals of a fractured right fifth finger, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2004).  The Court has held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, there is no objective evidence of marked 
interference with employment and the evidence of record does 
not indicate the veteran is frequently hospitalized for his 
service-connected residuals of a fractured right fifth 
finger.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6- 96.


ORDER
The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


